Third District Court of Appeal
                                 State of Florida

                           Opinion filed August 31, 2016.
          Not final until disposition of timely filed motion for rehearing.
                                ________________

                                 No. 3D15-2280
                            Lower Tribunal No. 14-5373
                               ________________


                                Monica Medina,
                                     Petitioner,

                                         vs.

                                 Aaron Haddad,
                                    Respondent.


      A Writ of Certiorari to the Circuit Court for Miami-Dade County, Marcia B.
Caballero, Judge.

      Monica Medina, in proper person.

      Boies, Schiller & Flexner LLP and Theodore H. Uno, Lauren M. Alperstein,
and Stephanie Matalon, (Hollywood), for respondent.


Before SUAREZ, C.J., and ROTHENBERG and EMAS, JJ.

      SUAREZ, C.J.

      This Petition for Certiorari arises out of an order by the trial court requiring

a “therapeutic evaluation” of the parties’ minor child. For the reasons stated

below, we grant the Petition and quash the trial court’s order.
       The parties are the parents of a minor child; the parties separated in 2012.

In the underlying paternity action, the parties entered into an Agreed Order on

Temporary Timesharing in 2014. In June 2015 Respondent filed a Motion to

Compel Individual Therapy for the Minor Child and Other Relief, to which

Petitioner objected. At the evidentiary hearing on the motion, the Respondent

claimed the child was suffering from stress due to the ongoing acrimonious

litigation between the parties. The Respondent claimed his motion was a request

for the child to be seen by a therapist solely for a consultation to see if therapy was

necessary to help the child cope with the stress.      It appears undisputed that the

child had participated in therapy for some limited periods in the past. It is also

undisputed that the child’s psychological health is not an issue in the litigation. At

the hearing on the motion, the trial court stated that it was inclined to allow

Respondent to “have the child evaluated” “to determine whether the child has the

need for any psychotherapy due to any stresses that may have been caused by this

litigation.” Eventually, the trial court granted the motion and entered an order

requiring a “therapeutic consultation” for the child. The Order states in part:

                     The minor child shall have an initial therapeutic
             consultation … to determine whether or not the child is
             in need of further psychological therapy due to any
             stresses that may have been caused by the pending
             litigation. …
                     [The doctor] will meet with both parents and then
             meet with the child, alone. At the end of her consultation
             [the doctor] will inform both parents whether or not there
             is a need for additional psychological therapy for the
             minor child. …
                                          2
                   So that there is no misunderstanding, this Court is
             not ordering a psychological evaluation of the minor
             child, nor has the father requested a psychological
             evaluation of the minor child.

Petitioner seeks a writ of certiorari to quash that order.

      We grant the petition and quash the trial court’s order. We find that despite

the trial court’s attempt at limiting language, i.e., referring to the consultation not

as a psychological evaluation but as a “therapeutic consultation,” what is really

being ordered is a compulsory psychological evaluation of the child. As such, the

petitioner was required to comply with Florida Rules of Civil Procedure 1.360 and

Family Law Rule 12.360 and was required to prove that the child’s mental

condition was “in controversy” in the litigation, and that “good cause” existed for

the compulsory psychological evaluation. Wade v. Wade, 124 So. 3d 369, 374-76

(Fla. 3d DCA 2013). Petitioner is not able to establish either. First, it was

stipulated that the child’s mental health is not in controversy in the litigation

between the parties and second, we find that the Petitioner failed to establish “good

cause” to require the compulsory exam. Therefore, we grant the Petition for a writ

of Certiorari and quash the trial court’s order below.




                                           3